 

` 1=11.E!D

AO 245B (CASDRev. 02/18) Judgment m a Crlmlnal Case n [.,T 1 2 zmg

UNITED STATES DISTRICT CoURir am u s msm\crcoum

SOUT RN D|STR|CT OF Cl!tLlF{'.}RNhil

 

 

soUTHERN DISTRICT oF CALIFORNIA `BY DEPUT"
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Comrnitted On or AHer November ], 1987)

ADAN H_EXIQUITO BARAJAS (l)
Case Number: lSCRB 764~CAB

LAUREN WILLIAMS, FEDERAL DEFENDERS, INC.
Defendant’s Attomey

REGIsTRATIoN No. 37 840177

[:| _
THE DEFENDANTZ
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count

Title & Section Nature of Offense Number(s}
18 USC TSI(a) and ESCAPE FEDERAL CUSTODY 1
4082(a)

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The Sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
I:I Count(s) dismissed on the motion of the United States.

 

Assessment: $100. 00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013'1s
waived and remitted as uncollectible.

IVTA Assessment*: $

|:|
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine [| Forfeiture pursuant to order Eled , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residenoe, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

  
 

Date of Impos` lv/Sentence

@Q j»-~

HoN. CATHY ANN BENCIVENGO
UNITED sTATES DISTRICT JUDGE

18CR3764-CAB

 

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ADAN HEXIQUITO BARAJAS (l) Judgment - Page 2 of 2
CASE NUMBER: 18CR3 764-CAB '

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

TWO (2) MONTHS CONSECUTIVE AND SIX (6) MONTHS CONCURRENT T() THE PREVIOUS SENTENCE
IMPOSED IN CASE NO. OSCROOSS~J, NORTHERN DISTRICT OF TEXAS.

|:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
|Il The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States l\/larshal for this district:
|:| at A.l\/l. on

 

 

|___l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before
|] as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:

Defendant delivered on to

 

at , With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
//

18CR3764-CAB

 

